Me. Justice Wole
delivered the opinion of the court.
The appellant by virtue of a writ of quo warranto filed in the District Court of Ponce was removed from office. He appeals and assigns ten errors.
Since the appellant appealed an election has taken place in Porto Rico and therefore a reversal of the judgment could not restore the appellant to the position he ohce occupied. The appellant practically concedes this in his'tenth assignment of error, but maintains substantially that there was a question of fact involved, which has seriously affected him and his rights, viz: that the case decided that the appellant was a French citizen and not a citizen of Porto Rico and of the United States. ■
The judgment of the District Court of Ponce, finding that petitioner was a French citizen, would be conclusive for the appellant only in a suit to test his right to be mayor of the city of Adjuntas for the term expiring in January, 1925. The judgment of the District Court of Ponce would not be conclusive against him on the matter of citizenship in a suit filed by any one else against him or a suit begun by-him against any one else. The judgment could not - even be conclusive if the appellant stood again for the position of mayor of Adjuntas. The principle of res acljuclicata • applies only to suits between the same parties over-.the same cause of action, and any fact involved in said: action be-; tween the same parties.
The only justiciable fact involved in this cáse'was whether the appellant, alleged to be a French citizen, could- be the' mayor of Adjuntas for a period that expired in Jailuary,--*5781925. His citizenship was not such a justiciable fact, as the People of Porto Rico has no interest in declaring him not to be a citizen of the United States. The interest was and the issue was his right to the office.
As the. appeal involves no substantial question and as the reversal could not restore the appellant to his position, the judgment must be affirmed.